Citation Nr: 0707180	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability evaluation greater 
than 20 percent for diabetes mellitus.  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, January 2003, and September 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's left hip disability was not caused by his 
active military service from March 1968 to March 1970.

2.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  

3.  There is no evidence that the veteran must regulate his 
activities due to his diabetes mellitus.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

3.  The criteria for a higher rating for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.119, DC 7913 (2006).

4.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
degenerative joint disease of the hips.  Therefore he has a 
current disability for VA purposes.  

The veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for a left hip 
disability.  The veteran was first diagnosed with 
degenerative arthritis of the hips in 2001, more than 30 
years after leaving the military.  The Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

No post-service medical evidence shows that the veteran's 
left hip disability is related to his service connected 
diabetes or its complications.  As there is no evidence to 
show that the veteran's left hip disability is related to his 
service, or cause by his service-connected disabilities, and 
the service and post-service medical record provides evidence 
against this claim (indicating a disorder that began many 
years after service with no connection to service) the Board 
finds that the preponderance of the evidence is against 
service connection for a left hip disability.  38 U.S.C.A. 
§ 5107(b).   The appeal is denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) at 32).  According to the DSM-IV, a GAF 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

The diagnostic criteria set forth in the DSM- IV for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125.  
According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran is treated for PTSD and attends group therapy 
through VA.  

In October 2003, D. K., a social worker, submitted a letter 
to VA stating that the veteran felt guilty about a friend who 
died in combat.  He reported having trouble adjusting to 
civilian life after serving in Vietnam.  He self-medicated 
with drugs and alcohol and held numerous jobs.  He stated he 
was not able to socialize with family or friends since he 
returned from Vietnam.  D. K. stated that the veteran was 
making progress with socialization skills in his PTSD therapy 
group.  D. K. assigned a GAF score of 46.  

Overall, the Board finds this report provides evidence 
against the claim, indicating progress and the overall 
stability of the veteran.

In June 2003, the veteran stated that he felt depressed 
because his physical health problems prevented him from being 
actively involved in his son's life because his mobility was 
poor.  The mental health care provider stated that the 
veteran had additional stressors in his life which 
contributed to his mental condition, such as increasing 
physical pain and his wife's declining health.  The veteran 
denied suicidal and homicidal ideation and reported having 
plans for his future, including taking a more active role in 
his son's life.  The veteran was tearful during the 
examination.  The veteran's mood was sad and anxious and his 
affect was congruent and appropriate to his mood.  His memory 
and concentration were good and he displayed no delusional 
material.  There was no evidence of a thought disorder and 
his judgment and insight were good.  The veteran's GAF score 
was 55.  

Records from the veteran's PTSD group therapy sessions in May 
2003 show that his mood was dysphoric and that his affect was 
congruent with his mood, but moderately blunted.  He had no 
flight of ideas, loose associations, or circumstantiality in 
his speech.  There was no evidence of a thought disorder.  
His judgment and insight were fair.  The veteran's GAF score 
was 51.  

Records from the veteran's PTSD group therapy sessions in 
April 2003 show the same mental status results as his records 
from May 2003.  The veteran's GAF score was 51.  

A December 2002 VA mental status examination shows that the 
veteran was married a total of three times.  The veteran 
blamed himself for the dissolution of his first two 
marriages.  Upon examination, the veteran's affect was 
moderately blunted and inconsistent with his mood.  He denied 
suicidal and homicidal ideation.  His judgment and insight 
were fair.  His energy level was low.  His memory for 
immediate, recent, and remote events was intact.  No 
delusional material was observed.  The veteran was 
cooperative during the examination.  He reported having over 
20 jobs since leaving the military.  His longest held job was 
as a truck driver, from 1989 until January 2002.  The veteran 
indicated that "medical problems" prevented him from 
working.  The examiner assigned a GAF score of 51.  

In April 2001, the veteran was treated by VA for PTSD.  The 
health care provider noted that the veteran's health problems 
impacted his self-esteem.  The veteran's marriage appeared 
stable, but he was having problems coping with his wife's 
depression.  The veteran had a close support system with six 
adult children from his first two marriages and an eleven 
year old daughter from his current marriage.  All of his 
adult children lived in the same state as the veteran and 
were in touch with him over the phone or through personal 
visits several times per year.  

The RO obtained the veteran's Social Security Administration 
(SSA) records, which indicate he is disabled and unable to 
work due to a right knee disability and hypertension, not 
PTSD.  Such a determination provides evidence against this 
claim. 

The Board finds that the facts and examinations cited above 
are entitled to a great amount of probative weight and that 
they provide, overall, negative evidence against the 
veteran's claim.  The record shows that the veteran 
experienced depressive symptoms due to his physical health 
problems and his wife's mental condition, as well as because 
of his PTSD symptoms.  The evidence showed that the veteran's 
current marriage, which has lasted longer than his previous 
two, was stable.  The veteran had good relationships with his 
adult and minor children.  His judgment has consistently been 
described as "fair" and "good" and no overall impairment 
of judgment or thought processes is documented in the 
veteran's medical records.  There is no evidence that the 
veteran left his job as a truck driver because of his PTSD 
symptoms.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 50 percent rating.  38 C.F.R.  § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to a higher 
rating for his service-connected diabetes, currently 
evaluated as 20 percent disabling under DC 7913, diabetes 
mellitus.  38 C.F.R. § 4.119.  

Under DC 7913, a 20 percent rating is warranted for diabetes 
mellitus that requires insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  

Medical evidence of record shows that the veteran uses 
insulin and follows a diabetic and weight-loss diet.  While 
the veteran does meet two criteria for a 40 percent 
evaluation (required insulin and a restricted diet), he does 
not meet the third criterion because he does not have to 
regulate his activities.  It is important for the veteran to 
understand that for the purposes of rating diabetes, 
"regulation of activities" means avoidance of strenuous 
occupational and recreational activities.  38 C.F.R. § 4.119, 
DC 7913.  

There is no evidence that the veteran is required to regulate 
his activities because of his diabetes mellitus.  His VA 
diabetes treatment records show that the veteran was supposed 
to do as much exercise as he could tolerate.  In March 2002, 
a diabetes treatment report stated that the veteran had "no 
activity restrictions" and that he should "advance activity 
as tolerated."  Both facts provide evidence against this 
claim. 

The Board finds that the VA treatment records are entitled to 
great probative weight and that they provide, overall, highly 
probative evidence against the claim as they show that 
physicians encouraged exercise and increased activity, as 
opposed to imposing regulation.  The Board finds that the 
veteran does not meet the criteria for a 40 percent 
evaluation under DC 7913.  Therefore, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation for PTSD and a 30 percent evaluation for diabetes 
mellitus have not been met at any time to warrant staged 
ratings.  Simply stated, the Board does not find evidence 
that the veteran's disability evaluations should be increased 
for any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD and 20 percent for 
diabetes mellitus.  38 C.F.R. § 4.3.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has seven service-connected disabilities:  PTSD 
rated as 30 percent disabling, diabetes mellitus and 
peripheral neuropathy of all four extremities rated as 20 
percent disabling each, and erectile dysfunction, assigned a 
noncompensable evaluation.  The post-service medical record 
is found to provide no basis to increase the evaluation of 
the service connected disorders not at issue directly before 
the Board at this time.  The veteran's own statements to his 
medical providers and the VA would support such a finding. 

The veteran's combined disability rating is 70 percent, but 
he does not meet the criteria set forth in 38 C.F.R. § 
4.16(a) because none of his service connected disabilities 
are rated at 40 percent or more.  Moreover, the Board finds 
no basis for an extra-schedular award of TDIU.  

The veteran stated that he stopped working as a truck driver 
in January 2002.  There is no medical evidence of record to 
show that the veteran's service-connected disabilities 
prevent him from obtaining substantially gainful employment.  
In fact, SSA records show that he is unable to work due to 
degenerative arthritis in the right knee and hypertension, 
neither of which are service-connected disability.  

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, the rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  Consequently, submission of this 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration is not warranted. 

The service-connected disabilities, standing alone, may 
interfere with some types of work but would not prevent him 
from obtaining work.  As stated by the Court itself, the 
record must reflect some factor that takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough. Id.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  While the 
veteran has been unemployed for almost five years, this fact, 
in and of itself, does not provide a basis to determine that 
the veteran's service-connected disabilities has caused this 
unemployment, particularly in light of the fact that there is 
clear evidence of nonservice connected disorders that impact 
severely on the veteran's ability to work.   

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran has not worked in almost five years.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disabilities caused his unemployment.  The medical evidence 
cited above supports the Board' s finding.  Accordingly, the 
weight of the evidence is against the claim for a total 
rating based on individual unemployability due to service-
connected disabilities under both 38 C.F.R. § 4.16(a) and 
(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disabilities.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities, and the evidence on file, including the VA 
treatment records cited above, are found to provide highly 
probative evidence against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
Therefore, the appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2002, December 2002, and June 2003, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notices prior 
to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the VCAA notices 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's hip disability.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for a 
hip disability during service or that there is any competent 
medical evidence showing or indicating a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because the second and third elements are not 
satisfied; there is no evidence whatsoever providing a link 
between the veteran's disability and his period of active 
service.   
ORDER

Service connection for a left hip disability is denied.  

An initial disability evaluation greater than 30 percent for 
PTSD is denied.  

An initial disability evaluation greater than 20 percent for 
diabetes mellitus is denied.  

Entitlement to TDIU is denied.  

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


